          Case 1:16-cv-10181-FDS
Case: 17-2202                    Document
                 Document: 108 Page: 1    103 Filed:
                                        Date   Filed11/02/2018
                                                     11/02/18 Page 1 ofID:
                                                                 Entry  2 6210686




                 United States Court of Appeals
                                  For the First Circuit
                                     _____________________
  No. 17-2202
                                    MICHAEL GOULD, et al.,

                                       Plaintiffs, Appellants,

                                                 v.

  MARK MORGAN, in his Official Capacity as Acting Chief of the Brookline Police Department;
     WILLIAM G. GROSS, in his Official Capacity as Commissioner of the Boston Police
      Department; and COMMONWEALTH OF MASSACHUSETTS OFFICE OF THE
                               ATTORNEY GENERAL,

                                      Defendants, Appellees.
                                      __________________

                                           JUDGMENT

                                    Entered: November 2, 2018

          This cause came on to be heard on appeal from the United States District Court for the
  District of Massachusetts and was argued by counsel.

           Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
  district court's entry of summary judgment in favor of the defendants is affirmed.


                                                      By the Court:

                                                      Maria R. Hamilton, Clerk


  cc:
  Patrick Michael Groulx
  David D. Jensen
  John Ohlendorf
  Peter A. Patterson
  David H. Thompson
  Timothy J. Casey
  William W. Porter
  Mark Christopher Fleming
  Tasha J. Bahal
  Eric Ross Cohen
          Case 1:16-cv-10181-FDS
Case: 17-2202                    Document
                 Document: 108 Page: 2    103 Filed:
                                        Date   Filed11/02/2018
                                                     11/02/18 Page 2 ofID:
                                                                 Entry  2 6210686




  Stephen P. Halbrook
  John Parker Sweeney
  Oramel H. Skinner III
  Jonathan E. Simpson
  John J. Buchheit
  Deepak Gupta
  Jonathan Taylor
  Jeremy Feigenbaum
  Adam D. Klein
  Claudia Joy Demitro
  Xavier Becerra
  David Brendan Toscano
  Antonio Perez-Marques
  Sushila Rao Pentapati
  Kevin Osowski
  Anne Burton-Walsh
  Simon J. Frankel
  Ira M. Feinberg
  Shaun Michael Donnelly
  Matthew Michael McGarry
  Peter Martin Geraghty
